DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 29.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 9, 12, 13, 18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane (JP 2016-220882).
Regarding claim 1, Yamane discloses a handle (12; par. [0027]) for an endoscope (10), said handle (12) comprising: a handle housing (housing of 12; Figs. 1 and 3), an operating member (36/38) accommodated in said handle (12), at least one guide tube (72; par. [0039]; Figs. 3-6) sized and configured to receive therethrough a first part of a first pull wire (62; par. [0039]), an anchoring block (64) having at least one bore (74; par. [0041]; Figs. 4-6) sized and configured to receive the at least one guide tube (72; par. [0041] and [0043]) and having at least one inlet passage (7g; par. [0044]-[0045]; Fig. 6) in fluid communication with the at least one bore (74), the at least one bore (74) defining a predetermined position for the at least one guide tube (72) with respect to the operating member (36/38), wherein the at least one guide tube (72) is secured to the anchoring block (64) in the predetermined position in the at least one bore (74; par. [0044]-[0045]).
Regarding claim 2, Yamane discloses the handle of claim 1, wherein the at least one bore (74) is a through-bore, and wherein the guide tube (72) extends through the through-bore (Fig. 6).
Regarding claim 4, Yamane discloses the handle of claim 1, wherein the handle housing (housing of 12) comprises a receptacle (interior space of 12) sized and configured to accommodate the anchoring block (64 is disposed within 12), and wherein the anchoring block (64) is secured in the receptacle in a fixed position (64 is secured to 68 in receptacle of 12; par. [0037]) relative to the operating member (36/38).
Regarding claim 6, Yamane discloses the handle of claim 4, wherein the receptacle (interior space of 12) is formed integrally with the handle housing (housing of 12) in one-piece.
Regarding claim 9, Yamane discloses the handle of claim 1, wherein the at least one bore (74) of the anchoring block (64) comprises two bores (74) arranged at an angle to each other (Fig. 8), the at least one guide tube (72) comprises two guide tubes (72), and wherein the two guide tubes (72) are secured to the anchoring block (64) in predetermined positions relative to the operating member (36/38; par. [0044]-[0045]).
Regarding claim 12, Yamane discloses the handle of claim 9, wherein the anchoring block (64) comprises a first surface (left side of 64; Fig. 4) spaced apart and opposite a second surface (right side of 64), a top surface (top of 64; Fig. 4) spaced apart and opposite a bottom surface (bottom of 64), a proximal surface (surface of 64 nearer the operating member; Figs. 4 and 6) spaced apart and opposite a distal surface (Figs. 4 and 6), and wherein the two bores (74) are disposed between the first surface and the second surface and extend from the proximal surface to the distal surface (Fig. 4).
Regarding claim 13, Yamane discloses the handle of claim 12, wherein the at least one inlet passage (76) comprises a first inlet passage positioned intermediate the proximal surface and the distal surface (Figs. 4 and 6).
Regarding claim 18, Yamane discloses an endoscope (10) comprising the handle (12) of claim 1.
Regarding claim 20, Yamane discloses the endoscope of claim 18, further comprising the first pull wire (62) and a second pull wire (62), wherein the at least one guide tube (72) comprises a first guide tube (72) and a second guide tube (72; Figs. 4-6), wherein the at least one bore (74) comprises a first bore (74) and a second bore (74) disposed at an angle to the first bore (Fig. 8), and wherein the first pull wire (62) passes through the first guide tube (72) and the first bore (74) and the second pull wire (62) passes through the second guide tube (72) and the second bore (74; Figs 4-6).
Regarding claim 21, Yamane discloses the endoscope of claim 20, wherein the anchoring block (64) comprises a first surface (left side of 64; Fig. 4) spaced apart and opposite a second surface (right side of 64) and also a proximal surface (surface of 64 nearer the operating member; Figs. 4 and 6) spaced apart and opposite a distal surface (Figs. 4 and 6), wherein the first bore (74) and the second bore (74) are disposed between the first surface and the second surface, and wherein the at least one inlet passage (76) comprises a first inlet passage positioned intermediate the proximal surface and the distal surface (Figs. 4 and 6).
Claim(s) 1 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iuel (US 2015/0366436).
Regarding claim 1, Iuel discloses a handle (2) for an endoscope, said handle (2) comprising: a handle housing (11), an operating member (14) accommodated in said handle (2), at least one guide tube (9) sized and configured to receive therethrough a first part of a first pull wire (15), an anchoring block (22; Fig. 7) having at least one bore (32; par. [0053]) sized and configured to receive the at least one guide tube (9; par. [0023]) and having at least one inlet passage (31/30; Fig. 7) in fluid communication with the at least one bore (32), the at least one bore (32) defining a predetermined position for the at least one guide tube (9) with respect to the operating member (14), wherein the at least one guide tube (9) is secured to the anchoring block (22) in the predetermined position in the at least one bore (32; par. [0055]).
Regarding claim 14, Iuel discloses the handle of claim 1, the handle housing (11) further comprising a post (Fig. 5 – unlabeled post in which bearing of 14 sits) having a recess on a free end of the post (Fig. 5), the handle further comprising a bearing and an operating shaft (Fig. 5 – unlabeled bearing positioned in post and shaft connected to bearing; par. [0017]), the bearing positioned in the recess of the post and having a blind cylindrical hole, the operating shaft having a first end positioned in the blind cylindrical hole of the bearing (Fig. 5) and connected to the operating member (14), whereby rotation of the operating member (14) causes the first end to rotate in the bearing.
Regarding claim 15, Iuel discloses the handle of claim 14, wherein the post is flexible and the operating shaft is sufficiently long that after assembly the operating shaft causes the post to flex away from the operating member and tension resulting from such flexing of the post prevents lateral movement of the shaft (Fig. 5; par. [0017]; capable of such intended movement).
Regarding claim 16, Iuel discloses the handle of claim 14, wherein the bearing is made from a material having a lower coefficient of friction than the post (for proper rotation of the bearing while seated in the post).
Regarding claim 17, Iuel discloses the handle of claim 1, the handle housing (11) further comprising a first post and a second post, each of the first post and the second post having a recess on a free end thereof (Fig. 5 – unlabeled posts in which bearings of 14 sit), the handle (2)  further comprising a first bearing, a second bearing, and an operating shaft connected to the operating member and rotating therewith (Fig. 5 – unlabeled bearings positioned in posts and shaft connected to bearings; par. [0017]), the first bearing positioned in the recess of the first post and having a blind cylindrical hole ending in a bottom (Fig. 5), the second bearing positioned in the recess of the second post and having a blind cylindrical hole ending in a bottom (Fig. 5), and the operating shaft having a length longer than a distance between the bottoms of the blind cylindrical holes before assembly of the operating shaft with the first bearing and the second bearing (Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane, as applied to claim 1 above, in view of Zergiebel et al. (US 2016/0095585).
Regarding claim 3, Yamane discloses the handle of claim 1, but does not specifically disclose wherein the anchoring block comprises a transparent plastic material. Zergiebel teaches making an internal housing from a transparent plastic material (par. [0138]). It would have been obvious to one having ordinary skill in the art to have made the anchoring block of Yamane out of a transparent plastic material as a simple substitution of one well known and used material for another, having predictable results. Moreover, such modification would not change the function of the anchoring block of Yamane.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane, as applied to claim 18 above.
Regarding claim 19, Yamane disclose the endoscope of claim 18, but does not specifically disclose wherein the endoscope is adapted for single use by adhesively bonding the two guide tubes to the anchoring block. Although Yamane teaches bonding the two guide tubes to the anchoring block (par. [0044]-[0045]), it does not specifically teach bonding with an adhesive. Glue is a well-known adhesive for attaching surfaces of components. There are several advantages to using glue, as opposed to other more permanent fixation methods, such as welding, including cost reduction. It would have been obvious to one having ordinary skill in the art to have modified the attachment means of Yamane to include using well-known adhesive, thereby providing an inexpensive and simple means of attaching surfaces of components, as is well-known in the art. 
Allowable Subject Matter
Claims 22-25 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose, or render obvious, the method of making an endoscope comprising the steps of securing a proximal part of a first pull wire extending proximally from the first guide tube to the operating member leaving a free end; tensioning the free end; and securing the free end to a portion of the first pull wire extending proximally from the first guide tube to the operating member, in combination with the other steps of the claim. Neither Yamane nor Iuel disclose the aforementioned steps. Moreover, any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795